Order entered September 15, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-17-00352-CR

                            ADAM HARRIS MILLIGAN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81830-2016

                                             ORDER
       The record was due July 29, 2017. By postcard dated August 2, 2017, we notified

official court reporter Sheri J. Vecera that the reporter’s record was overdue and directed her to

file the reporter’s record by September 1, 2017. To date, the reporter’s record has not been filed

and we have had no correspondence from Ms. Vecera.

       We ORDER court reporter Sheri J. Vecera to file, within TWENTY DAYS of the date

of this order, the complete reporter’s record in this appeal. We caution Ms. Vecera that the

failure to file the reporter’s record by that time will result in the Court taking whatever remedies

it has available to ensure the complete reporter’s record in this appeal is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,

Presiding Judge, 199th Judicial District Court; to Sheri J. Vecera, official court reporter of the

199th Judicial District Court; and to counsel for all parties.




                                                       /s/       LANA MYERS
                                                                 JUSTICE